Citation Nr: 9922965	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-02 715 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from May 1943 to February 1946 
and from July 1951 to August 1953.  The veteran died on 
September [redacted], 1994.  This case came to the Board of 
Veterans' Appeals (Board) on appeal from a November 1994 
rating decision by the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
entitlement to service connection for the cause of the 
veteran's death.


REMAND

The Board observes that the death certificate shows that at 
the time of his death on September [redacted], 1994, the veteran 
was an inpatient at North Shore Medical Center in Miami, Florida.  
However, the records pertaining to this final hospitalization 
are not of record.  The Court has established that the VA has 
a duty to help complete the application for benefits.

A deferred rating decision was entered in August 1997.  The 
specialist appeared to question marital status and requested 
return of the folder to address origin of the heart disease, 
noting that the BVA would remand the file. 

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO contact the appellant and 
request that she provide authorization 
to obtain the records of the veteran's 
final hospitalization.  

2.  The RO should then contact North 
Shore Medical Center in Miami, Florida 
and records of the veteran's 
hospitalization and any records 
pertaining to the veteran's death.

3.  The RO should review the service 
medical records and address the heart 
issue, as intended in the August 1997 
deferred rating decision.

4.  The appellant is informed that there 
is a letterhead from the office of an 
attorney.  However, the document is not 
signed by an attorney.  At this time, 
the Board recognizes only Disabled 
American Veterans as the representative.  
If she plans to change representation, 
she must do so in the proper manner. 

5.  The appellant did not complete the 
VA Form 9.  She failed to indicate 
whether a hearing before a Member of the 
Board of Veterans'Appeals was requested.  
The appellant is provided an opportunity 
to request a hearing before a Member of 
the Board.  If she does not respond in 
60 days, it assumed that a hearing is 
not requested.

6.  The Board informs the parties that 
there is a duty to submit evidence of a 
well grounded claim.  If there is 
evidence that relates death to service 
or a service-connected disability, the 
appellant is under an obligation to 
submit that evidence immediately to the 
RO.

7.  The RO should request a copy of the 
veteran's personnel/administrative 
records for each period of service.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


